Citation Nr: 1026005	
Decision Date: 07/13/10    Archive Date: 07/19/10

DOCKET NO.  08-00 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUE

Entitlement to a total evaluation based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1953 to February 
1955.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a December 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, which denied the benefit sought on appeal.  

In November 2008, the Veteran presented testimony at a hearing 
conducted by the use of video conferencing equipment at the 
Wichita RO before the undersigned sitting in Washington, D.C.  A 
transcript of this hearing is in the Veteran's claims folder.

In December 2008, the Board remanded the claim to obtain 
additional treatment records.  Following the completion of that 
development, the Board issued a decision in September 2009 
denying the claim.  Subsequently, the Veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court) and in an Order dated in March 2010, the 
Court ordered that the joint motion for remand (Joint Motion) be 
granted and remanded the Board's decision for proceedings 
consistent with the Joint Motion filed in this case.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The March 2010 Joint Motion found that the Board's conclusion 
that the Veteran's service-connected disabilities did not meet 
the scheudular criteria for TDIU under 38 C.F.R. § 4.16(a) was 
clearly erroneous.  It also determined that the Board's statement 
of reasons or bases was inadequate because the Board did not 
discuss whether clarification of the November 2006 VA examination 
was warranted to discern the impact of the Veteran's disabilities 
on his ability to maintain substantially gainful employment.

Total disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of service-
connected disabilities provided that if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, and that, if there are two or more such disabilities, there 
shall be at least one disability ratable at 40 percent or more, 
and sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. § 4.16(a).  It is the 
established policy of the VA that all veterans who are unable to 
secure and follow a substantially gainful occupation by reason of 
service-connected disabilities shall be rated totally disabled.  
38 C.F.R. § 4.16(b).  A total disability will be considered to 
exist when there is present any impairment of mind or body which 
is sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  A total disability 
may or may not be permanent.  Total ratings will not be assigned, 
generally, for temporary exacerbations or acute infectious 
diseases except where specifically prescribed by the schedule.  
38 C.F.R. § 3.340(a).  Consideration may be given to the 
veteran's level of education, special training, and previous work 
experience in arriving at a conclusion, but not to his or her age 
or to the impairment caused by nonservice-connected disabilities.  
See 38 C.F.R. §§ 3.341, 4.16, 4.19.

The United States Court of Appeals for Veterans Claims (Court) 
has held that in determining whether the veteran is entitled to a 
total disability rating based upon individual unemployability, 
neither his nonservice-connected disabilities nor his advancing 
age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 
(1993).  The sole fact that a claimant is unemployed or has 
difficulty obtaining employment is not enough.  A high rating in 
itself is a recognition that the impairment makes it difficult to 
obtain and keep employment.  The question is whether the veteran 
is capable of performing the physical and mental acts required by 
employment, not whether the veteran can find employment.  Id.

In this case, the Veteran is currently assigned a 50 percent 
disability evaluation for bilateral pes planus, a 10 percent 
disability evaluation for tinnitus, a 10 percent disability 
evaluation for deformity and malalignment of the right ankle with 
painful motion, and a 10 percent disability evaluation for 
deformity and malalignment of the left ankle with painful motion.  
His combined evaluation is 70 percent.  As such, the Veteran does 
meet the minimum schedular criteria for TDIU under 38 C.F.R. 
§ 4.16(a).  

The next step of the analysis is consideration as to whether the 
Veteran is unable to secure or follow a substantially gainful 
occupation as a result of his service-connected disabilities.  
The Veteran asserts that he cannot obtain employment due to his 
service-connected bilateral pes planus and bilateral ankle 
disabilities.  

After reviewing the evidence of record, the Board concludes that 
a remand for an additional VA examination is necessary.  The 
Board observes the evidence of record reflecting that the Veteran 
is limited in his ability to stand and walk.  The Board also 
acknowledges the May 2010 private employability evaluation 
conducted by E.R.H.  (initials used to protect the Veteran's 
privacy) outlining her opinion as to why the Veteran is currently 
unable to perform the duties of tool and production 
planner/manufacturing engineering tool and production planner, a 
job that he held for many years until his retirement in 1993.  
E.R.H. explained why the Veteran would be unable to perform any 
type of skilled sedentary employment, which was primarily due to 
his lack of experience with computer-aided design, Word, or 
Excel.  

Although consideration may be given to the Veteran's level of 
education, special training, and previous work experience, TDIU 
is not for application merely because a veteran is unable to 
perform the same job he previously held.  The Board notes 
E.R.H.'s opinion stating that the Veteran would have difficulty 
qualifying for employment that required knowledge of computer-
aided design, Word, or Excel.  However, E.R.H. did not consider 
the Veteran's myriad of other skills obtained over the course of 
his employment when arriving at her conclusion.  

For example, on page five of her evaluation, E.R.H. referenced 
the position description of tooling coordinator and production 
engineering.  Additionally, she listed the skills and abilities 
relevant to this job as planning and directing the work of 
others; knowing technical details of specialty area; working with 
different kinds of people in a variety of situations; making 
decisions that may affect work activities, costs, or safety of 
others; using charts, blueprints or plans; and using numbers to 
plan budgets.  As such, it appears that the Veteran acquired 
numerous skills throughout his long period of employment.  The 
Board also observes that the Veteran used customized software 
systems to send orders and worked as a lead worker supervising a 
small group of planners at the time of his retirement.

Accordingly, as these skills were not fully considered by any 
examiner, the Board concludes that a remand is necessary to 
afford the Veteran a VA examination that adequately addresses the 
full picture of the Veteran's ability to secure substantially 
gainful employment in light of his service-connected 
disabilities.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

The Veteran should be afforded a VA 
examination to determine the effect of his 
service-connected disabilities on his 
employability.  Any and all studies, tests, 
and evaluations deemed necessary by the 
examiner should be performed.  A copy of the 
claims file and remand should be made 
available to the examiner for review.  The 
examiner is requested to review all pertinent 
records associated with the claims file.

It should be noted that consideration may be 
given to the Veteran's level of education, 
special training, and previous work 
experience, but not to his age or the 
impairment caused by nonservice-connected 
disabilities.  The question is whether the 
Veteran is capable of performing the physical 
and mental acts required by employment, not 
whether he can find employment.  

The examiner should comment on the effect of 
the Veteran's service-connected disabilities 
(currently bilateral pes planus, tinnitus, 
deformity and malalignment of the right ankle 
with painful motion, and deformity and 
malalignment of the left ankle with painful 
motion) on his ability to engage in any type 
of full-time employment and whether, in the 
examiner's opinion, the service-connected 
disabilities are of such severity to result 
in unemployability.  In so doing, the 
examiner should consider the Veteran's 
acquired skills and review the description of 
the job title tooling coordinator, production 
engineer on page 5 of E.R.H.'s May 2010 
employability evaluation before arriving at 
any conclusions.  

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board. Since 
it is important "that each disability be 
viewed in relation to its history [,]" 38 
C.F.R. § 4.1 (2009), copies of all pertinent 
records in the appellant's claims file, or in 
the alternative, the claims file, must be 
made available to the examiner for review.

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional evidence.  
If the benefit sought is not granted, the Veteran and his 
representative should be furnished a Supplemental Statement of 
the Case and be afforded a reasonable opportunity to respond 
before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
Veteran has the right to submit additional evidence and/or 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No action is required of the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



